RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3625-20

M.L.,1

          Plaintiff-Appellant/
          Cross-Respondent,

v.

C.H.,

          Defendant-Respondent/
          Cross-Appellant.


                   Submitted March 3, 2022 – Decided March 11, 2022

                   Before Judges Haas and Mawla.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Camden County,
                   Docket No. FD-04-1706-20.

                   Sherman, Silverstein, Kohl, Rose & Podolsky, PA,
                   attorneys for appellant/cross-respondent (Kristofer B.
                   Chiesa, on the briefs).




1
     We use the parties' initials pursuant to Rule 1:38-3(d)(3).
            Tonacchio, Spina & Compitello, attorneys for
            respondent/cross-appellant (Jeremy S. Price, on the
            brief).

PER CURIAM

      Plaintiff M.L. appeals and defendant C.H. cross-appeals from a July 13,

2021 order adjudicating disputes over custody, parenting time, tax exemption

designation, and child support related to their son. We reverse and remand for

further proceedings consistent with this opinion.

      We glean from the record that the parties have been to court several times

since the birth of their son in 2019. Plaintiff is employed as a corrections officer

and does not work from Wednesdays to Sundays, and defendant is employed

part-time at a convenience store with a flexible work schedule.

      On August 13, 2020, the parties appeared before the trial judge at a

telephonic hearing to have the court adjudicate custody and parenting time

following a failed mediation. The child was then nearly ten months old, and

according to the record, plaintiff enjoyed one day of parenting time with him

per week.

      Defendant argued plaintiff should not get more parenting time because the

child was experiencing digestive problems and had a special diet. She asserted

the child could not adequately communicate in the event he was in pain, and it


                                                                              A-3625-20
                                         2
was in his best interests that she care for him given her experience and the child's

young age. She argued plaintiff's lifestyle, including alleged substance abuse

and the lack of amenities in his home, such as a baby crib, made it unsafe for

him to have parenting time.

      Plaintiff argued defendant used the child's condition as a means of

depriving him access and did not share doctor's appointments with him to

exclude him from his son's life. Plaintiff denied any substance abuse and noted

he is drug tested by his employer. He pointed out defendant saw the crib when

she went to his home, and his mother was an experienced nurse capable of

assisting him with the child's health issues.

      The trial judge noted the medical evidence defendant supplied showed the

child had a "constipation issue." He found the condition was neither party's

fault; nor was it a condition either of them could not handle. There was no

evidence plaintiff could not care for the child or that "the child would be

necessarily safer with [defendant] . . . ." The judge noted each party had equal

rights and he was "not going to . . . freeze [plaintiff] out until some point

somebody decides the child is old enough to safely be with [plaintiff]." He

concluded the child needed stability in his life and "has to have quality time with




                                                                              A-3625-20
                                         3
[plaintiff] and [defendant]" and plaintiff was "entitled to a reasonable amount of

time, including overnights."

      The judge granted plaintiff parenting time on alternating weekends from

Saturday to Sunday and one midweek overnight every week from Wednesday to

Thursday. He envisioned increased parenting time as the child got older and

added: "[T]he age of the child I think warrants the stability of this arrangement

and limited time for the reasons that I've stated." On August 18, 2020, the judge

issued a written order, which differed from his oral findings, stating the

midweek overnight would occur every other Wednesday.

      In May 2021, plaintiff filed a motion for enforcement and modification of

the August order. In pertinent part, he sought the following relief: increasing

parenting time to fifty-fifty; alternating the child as a dependent on the parties'

income tax returns; and two non-consecutive weeks of vacation time with the

child for each party.

      Plaintiff argued it was time to increase his parenting time because the

child was older and defendant refused to cooperate. He certified defendant

permitted midweek parenting time only on an alternating week basis despite the

judge's oral ruling midweek parenting time would occur weekly. Citing his

availability due to his work schedule, he proposed parenting time every


                                                                             A-3625-20
                                        4
Wednesday to Saturday and an overnight every other Saturday to Sunday. As

for enforcement, plaintiff noted defendant continued to exclude him from the

child's medical appointments and failed to communicate regarding the child's

dietary needs. He argued the parties should alternate claiming the child as a

dependent because defendant claimed the child on her taxes for two years and

he anticipated receiving more overnights.

      Defendant filed a notice of cross-motion asking the court to deny

plaintiff's requests and sought an order "[e]nforcing a prior request for support

heretofore before [the trial judge] but never adjudicated." Her certific ation

disputed each assertion in plaintiff's certification. She argued plaintiff should

not have more parenting time because the child was "diagnosed on the early

level of spectrum of autism and it is recommended by his doctors that a strict

regimentation without change would be effective in attempting to stop this

before it becomes uncontrollable." Defendant opposed overnight parenting time

claiming, "the child comes home without medical care, without his medication

being provided and unfortunately, in a very tense and nervous situation which

takes me several hours to calm him." She claimed the child was too young to

increase parenting time and that any increase, including vacation parenting time,

should occur when he "reaches a school age[.]"


                                                                           A-3625-20
                                       5
      Defendant claimed she shared the child's medical appointment

information with plaintiff and he failed to attend the appointments. She opposed

alternating the exemption because plaintiff did not pay child support and

because she needed it more than him.

      Plaintiff's reply certification noted defendant provided no documentation

substantiating the child's alleged autism diagnosis. He had "no issue paying

[c]hild [s]upport pursuant to the Child Support Guidelines" and attached his

paystubs and W-2.

      The trial judge heard the matter on July 12, 2021. He noted there was no

question he ordered midweek parenting time to occur every week. His review

of the record showed the child's digestive issues were being addressed and found

as follows:

              But I am recognizing [defendant] is bringing [the] child
              to appointments and the like and I think the parenting
              time schedule needs to reflect that.

              . . . [B]ut the child will be three soon. There's issues
              here. But I haven't seen anything that tells me that . . .
              this is something that [plaintiff] is incapable of
              handling or [defendant], for that matter. Does that
              automatically mean that it's a [fifty-fifty]? No.
              Because we have [to] take into consideration . . . the
              best interest of the child . . . [and] make sure that we
              maybe even get to the bottom of the issues with the
              child. There's talk of speech problems, food problems,
              the pre-autistic . . . component that's been argued by

                                                                           A-3625-20
                                          6
            [defendant]. So, . . . we really need to better understand
            exactly what's going on there.

      Other than to correct the error relating to the mid-week overnight, the

judge declined to increase parenting time. He granted the parties summer

vacation time and ordered them to alternate the exemption beginning with

plaintiff claiming it for 2021. The judge attempted to address child support, but

court staff informed him the matter was "not entitled as a support case." The

judge explained "[t]here is a[] IV[-D] application that needs to be made and

there's a lot of administrative things[,]" and declined to address the request until

defendant made the application.

      Plaintiff raises the following points on appeal:

            I.  THE TRIAL COURT ERRED BY FAILING TO
            MAKE FACT FINDINGS AND APPLY SAID
            FINDINGS TO THE CUSTODY FACTORS SET
            FORTH IN N.J.S.A. 9:2-4(c).

            II. THE    TRIAL   COURT     ERRED   IN
            CONSIDERING ALLEGED MEDICAL DIAGNOSES
            OF THE MINOR CHILD THAT WERE NOT
            SUPPORTED BY MEDICAL RECORD, DOCTOR
            CERTIFICATION   OR   OTHERWISE    WHEN
            SETTING THE PARENTING TIME SCHEDULE.

      Defendant raises the following points on her cross-appeal:

            III. THE COURT IMPROPERLY ORDERED A
            MODIFICATION OF FEDERAL LAW AS IT


                                                                              A-3625-20
                                         7
            APPLIES TO    FEDERAL                INCOME        TAX
            DEPENDENCY CLAIMS.

            IV. THE COURT FAILED TO CALCULATE
            CHILD SUPPORT.

                                       I.

      Our scope of review of the Family Part's factfinding function is limited.

N.J. Div. of Youth & Fam. Servs. v. L.J.D., 428 N.J. Super. 451, 476 (App. Div.

2012). Factual findings "are binding on appeal when supported by adequate,

substantial, credible evidence." O'Connor v. O'Connor, 349 N.J. Super. 381,

400-01 (App. Div. 2002) (citing Cesare v. Cesare, 154 N.J. 394, 411-12 (1998)).

We owe no deference to the trial court on questions of law. N.J. Div. of Youth

& Fam. Servs. v. V.T., 423 N.J. Super. 320, 330 (App. Div. 2011).

                                       II.

      Our Supreme Court explained custody is comprised of legal and physical

custody. Pascale v. Pascale, 140 N.J. 583, 596 (1995); see also N.J.S.A. 9:2-4.

The Court stated "'joint physical custody' means that the child lives day in and

day out with both parents on a rotating basis" and is rare. Id. at 597. "Although

both [legal and physical custody] create responsibility over children of

[separated parents], the primary caretaker has the greater physical and emotional

role." Id. at 598. The Court stated: "[T]he many tasks that make one parent the


                                                                           A-3625-20
                                       8
primary, rather than secondary, caretaker [include]: . . . purchasing, cleaning,

and caring for clothes; medical care, including nursing and general trips to

physicians; arranging for social interaction among peers; . . . disciplining; and

educating the child . . . ." Id. at 598-99. The secondary caretaker role is equally

important and exercised by means of a parenting time schedule befitting the

circumstances of the case. Id. at 597.

      Our Legislature declared it "public policy . . . to assure minor children of

frequent and continuing contact with both parents after the parents have

separated . . . and that it is in the public interest to encourage parents to share

the rights and responsibilities of child rearing in order to effect this policy."

N.J.S.A. 9:2-4. The statute further provides "the rights of both parents shall be

equal" and grants the court authority to assure those rights by means of awarding

joint, sole, or "any other" legal and physical custody arrangement that is in the

child's best interests. Ibid. Where parents cannot agree on arrangement, the

court must apply the facts of the case to the statutory factors set forth in N.J.S.A.

9:2-4(c). J.G. v. J.H., 457 N.J. Super. 365, 374 (App. Div. 2019). Moreover,

"the matter of [parenting time] is so important, especially during the formative

years of a child, that if a plenary hearing will better enable a court to fashion a

plan of [parenting time] more commensurate with a child's welfare . . . it should


                                                                               A-3625-20
                                         9
require it." Id. at 373 (quoting K.A.F. v. D.L.M., 437 N.J. Super. 123, 138 (App.

Div. 2014)).

      The trial judge's fact findings lack any reference to the statutory factors

and did not parse the contested facts. Plaintiff sought a greater parenting role

and defendant's opposition to his request for parenting time was hotly contested.

This did not mandate the judge order joint physical custody because, contrary to

plaintiff's arguments on appeal, there is no presumption of joint physical

custody.   However, the judge's reasoning was contradictory.         He rejected

defendant's arguments that the child's medical condition or plaintiff's ability to

handle it was cause to limit parenting time, yet appeared to point to the child's

medical treatment as the basis for not increasing parenting time. At the 2020

hearing, the judge stated he would increase parenting time as the child matured

and seemingly rejected defendant's assertion that parenting time should not be

modified until the child was school age, yet he did the opposite in the 2021

order—all without an explanation.

      We appreciate the difficulties in deciding a contested custody and

parenting time case, but that is why the Legislature adopted the statutory factors

as a guide for consideration of a child's best interests. Neither the record nor

the limited findings that were made support the conclusion the July 2021 order


                                                                            A-3625-20
                                       10
was in the best interests of the parties' child.     For these reasons, we are

constrained to reverse and remand for the trial judge to conduct a plenary

hearing and make further findings.

                                       III.

      We reject defendant's argument the judge misapplied the law when he

ordered the parties to alternate the tax exemption. A Family Part judge's power

to allocate the child tax exemption is settled law. Gwodz v. Gwodz, 234 N.J.

Super. 56, 62 (App. Div. 1989). However, in designating which parent shall

claim the exemption the trial judge must "consider or . . . quantify the effect of

[the allocation] upon each party" and its effects on child support. Ibid. The

record lacks these findings, and the judge appeared to give plaintiff the

exemption only because defendant took it in the preceding years. Because this

was a contested issue, clearer findings were necessary.

      Finally, the judge declined to address child support because court staff

informed him the matter was "not entitled as a support case." The judge then

explained he could not order child support because "[t]here is an IV[-D]

application that needs to be made."

      Rule 5:7-11(a) requires any party seeking enforcement of child support by

the Probation Division to submit a Title IV-D application and fee. Although it


                                                                            A-3625-20
                                       11
is typical that child support flow through Probation, the record does not reveal

defendant sought the payment of support through Probation. Indeed, her notice

of cross-motion asked the court address "a prior request for support heretofore

before [the trial judge] but never adjudicated." Her certification made no request

for payment through Probation.

      Regardless, the right to child support belongs to the child. Martinetti v.

Hickman, 261 N.J. Super. 508, 512 (App. Div. 1993). The parties' child has

been without a formal support order since birth, both parties were prepared to

address the issue, and the judge had the power to do so without the IV-D

application. For these reasons, we remand the issue for reconsideration.

      Reversed and remanded. We do not retain jurisdiction.




                                                                            A-3625-20
                                       12